DETAILED ACTION

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
 

Claims 1, 13, 23, 26, 27 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baqai et al. (US 2021/0358086).

With respect to claim 1, Baqai et al. teach a video processing apparatus (VPA) (Fig. 1, 100) adapted to receive image signals from a videoscope having an image sensor (Fig. 1, 102)  operable to generate the image signals (Fig. 1, output from 102), the VPA including: 
a processor (Fig. 1, 104 and 108); and 

determine an amplification gain level (Fig. 2, 202) stored applied by the image sensor (para [0020]); 
determine, based on the amplification gain level, a denoising level (Fig. 2, 216)  and a corresponding sharpening level (Fig. 2, 214); and 
process image data to denoise (Fig. 2, 216)  and sharpen (Fig. 2, 214) an image corresponding to the image signals using the denosing level and the sharpening level (para [0027]-[0031], [0036] and [0051]).  

With respect to claim 13, Baqai et al. teach the processing instructions are operable to determine the denoising level and the corresponding sharpening level: based on the amplification gain level, if the amplification gain level is greater than a predetermined value, and independently of the amplification gain level, if the amplification gain level is less than the predetermined value (para [0027]-[0031], [0036] and [0051]).  

With respect to claim 26, Baqai et al. teach the videoscope (Fig. 1, 102)  


 Claim 27 is rejected as same reason as claim 1 above.


With respect to claim 37, Baqai et al. teach determining the denoising level and the corresponding sharpening level: based on the amplification gain level, if the amplification gain level is greater than a predetermined value, and independently of the amplification gain level, if the amplification gain level is less than the predetermined value (para [0020]).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 21, 28, 45 and 47 are rejected under 35 USC 103 as being unpatentable over Baqai et al. (US 2021/0358086) in view of Matsumoto et al. (US Patent 5,432,869).

With respect to claim 2, Baqai et al. teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
      	Baqai et al do not teach expressly that the sharpening level and the corresponding denoising level are configured to generate images with a constant noise level.
      	Matsumoto et al. teach the sharpening level (HPF) and the corresponding denoising level (LPF) are configured to generate images with a constant noise level (Fig. 9, col. 1 lines 32-48).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to remove the noise components within a constant amplitude range based on the sharpening level and the corresponding denoising level in the method of Baqai et al.
      	The suggestion/motivation for doing so would have been that to improve image signal.
Therefore, it would have been obvious to combine Matsumoto et al. with Baqai et al. to obtain the invention as specified in claim 2.

With respect to claim 21, Matsumoto et al. teach  the sharpening level and the corresponding denoising level are configured to generate images with a noise level that is within a narrow band about a selected noise level (Fig. 9 , col. 1 lines 32-48).

Claim 28 is rejected as same reason as claim 2 above.

Claim 45 is rejected as same reason as claim 21 above.


With respect to claim 47, Baqai et al. and Matsumoto et al. teach all the limitations of claim 45 as applied above from which claim 47 respectively depend.
      	Baqai et al and Matsumoto et al. do not teach expressly the narrow band is narrower than +/-20% of the selected noise level. 
      	Matsumoto et al. teach noise component within a constant amplitude range (Fig. 9 , col. 1 lines 32-48).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use the narrow band is narrower than +/-20% of the selected noise level in the method of Baqai et al. and Matsumoto et al. 
Applicant has not disclosed that range of +/-20% of the selected noise level provides an advantage, is used to for particular purpose, or solves a stated problem. 
One of ordinary skilled in the art, furthermore, would have expected applicant's invention to perform equally well with noise component within a constant amplitude range 
Therefore, it would have been obvious to modify Baqai et al. and Matsumoto et al to obtain the invention as specified in claim 47.


Claims 3-5, 7, 29, 30 and 32 are rejected under 35 USC 103 as being unpatentable over Baqai et al. (US 2021/0358086) in view of Lee et al. (US 2020/0077969).

With respect to claim 3, Baqai et al. teach all the limitations of claim 1 as applied above from which claim3 respectively depend.
      	Baqai et al do not teach expressly that the processing instructions include a graphical user interface (GUI) module adapted to present a GUI with an image display, the GUI including an adaptive denoising and sharpening (AD&S) selector operable by a user to select an AD&S level.
      	Lee et al. teach the processing instructions include a graphical user interface (GUI) module adapted to present a GUI with an image display, the GUI including an adaptive denoising and sharpening (AD&S) selector operable by a user to select an AD&S level (Fig. 6B and 6C).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use GUI to control denoising and sharpness level in the method of Baqai et al.
      	The suggestion/motivation for doing so would have been that to conveniently control image processing method.
Therefore, it would have been obvious to combine Lee et al. with Baqai et al. to obtain the invention as specified in claim 3.

With respect to claim 4, Baqai et al. teach the processing instructions are operable to determine the denoising level and the corresponding sharpening level based on the amplification gain level and the AD&S level (para [0027]-[0031], [0036] and [0051]).  

With respect to claim 5, Baqai et al. for each AD&S level there is a denoising level and a corresponding sharpening level, as a function of the amplification gain.  (para [0027]-[0031], [0036] and [0051]).  

Claim 29 is rejected as same reason as claim 3 above.

Claim 30 is rejected as same reason as claim 5 above.



With respect to claim 7, Baqai et al. and Lee et al. teach all the limitations of claim 3 as applied above from which claim 7 respectively depend.
      	Baqai et al and Lee et al.  do not teach expressly that the AD&S selector comprises 5 values.  
      	However Lee et al. teach AD&S selector that can select multiple values using slider (Fig. 6B and 6C).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use GUI to be able to select multiple denoising and sharpness level in the method of Baqai et al. and Lee et al
      One of ordinary skilled in the art, furthermore, would have expected applicant's invention to perform equally well with either 5 values or other multiple values.
Therefore, it would have been obvious to modify Lee et al. and Baqai et al. to obtain the invention as specified in claim 7.

Claim 32 is rejected as same reason as claim 7 above


Claims 22 and 25 are rejected under 35 USC 103 as being unpatentable over Baqai et al. (US 2021/0358086) in view of Matsumoto et al. (US Patent 5,432,869) and further view of Lee et al. Lee et al. (US 2020/0077969).

With respect to claim 22, Baqai et al. and Matsumoto et al. teach all the limitations of claim 21 as applied above from which claim 22 respectively depend.
      	      Baqai et al. and Matsumoto et al. do not teach expressly that the processing instructions include a graphical user interface (GUI) module adapted to present a GUI with an image display, the GUI including an adaptive denoising and sharpening (AD&S) selector operable by a user to select an AD&S level corresponding to one of a plurality of noise levels to thereby select the noise level from the plurality of noise levels.  
      	Lee et al. teach the processing instructions include a graphical user interface (GUI) module adapted to present a GUI with an image display, the GUI including an adaptive denoising and sharpening (AD&S) selector operable by a user to select an AD&S level corresponding to one of a plurality of noise levels to thereby select the noise level from the plurality of noise levels (Fig. 6B and 6C).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use GUI to control denoising and sharpness level in the method of Baqai et al. and Matsumoto et al.
      	The suggestion/motivation for doing so would have been that to conveniently control image processing method.
Therefore, it would have been obvious to combine Lee et al. with Baqai et al. and Matsumoto et al. to obtain the invention as specified in claim 22.

With respect to claim 25, Baqai et al. teach the processing instructions are operable to determine the denoising level and the corresponding sharpening level based on the amplification gain level and the AD&S level (para [0027]-[0031], [0036] and [0051]).  





 
Allowable Subject Matter
 
1.    Claims 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663